Exhibit 10.1

 

EXECUTION VERSION

 

FOURTH AMENDMENT

 

FOURTH AMENDMENT dated as of May 28, 2019 (this “Fourth Amendment”) to the
Second Amended and Restated Credit Agreement dated as of June 30, 2016 (as
amended by the First Amendment Agreement, dated as of January 24, 2017, by the
Second Amendment Agreement, dated as of March 21, 2018, by the Third Amendment
Agreement, dated as of May 7, 2018, by the Joinder Agreement, dated as of
November 8, 2018 and as further amended, restated, amended and restated,
supplemented or otherwise modified from time to time and immediately prior to
the Amendment Effective Date (as defined below) (the “Credit Agreement”), among,
inter alia, NRG Energy, Inc., a Delaware corporation (the “Borrower”), the
lenders from time to time parties thereto and Citicorp North America, Inc., as
administrative agent (in such capacity and together with its successors, the
“Administrative Agent”) and as collateral agent (in such capacity and together
with its successors, the “Collateral Agent”).

 

RECITALS

 

A.                                          Capitalized terms used but not
defined herein shall have the meanings assigned to such terms in the Amended
Credit Agreement (as defined below).

 

B.                                          The Borrower, the Exchanging
Revolving Lenders, the Administrative Agent, the Collateral Agent, the Swingline
Lender and each Issuing Bank, among others, are parties to the Credit Agreement.
Citigroup Global Markets Inc. is acting as a lead arranger and lead bookrunner
in connection with this Fourth Amendment (in such capacity, the “Arranger”).

 

C.                                          The Borrower has requested that
(i) pursuant to Section 9.19 of the Credit Agreement, the Credit Agreement be
amended to provide for a new tranche of revolving loans (the “Extended Revolving
Loans” and the commitments in respect thereof, the “Extended Revolving
Commitments”), which Extended Revolving Commitments would replace all of the
existing revolving credit facility (including the letter of credit facility and
swingline facility thereunder) outstanding under the Credit Agreement
immediately prior to the Amendment Effective Date (as defined below) (the
“Existing Revolving Facility” and the commitments thereunder, the “Existing
Revolving Commitments”) subject to the terms and conditions set forth herein,
(ii) pursuant to Section 2.24 of the Credit Agreement, the Existing Revolving
Commitments be increased in an aggregate of $184,000,000 (the “New Revolving
Commitments”), and pursuant to Section 2.25 of the Credit Agreement, Existing
Revolving Commitments be replaced, with such New Revolving Commitments having
the same terms as the Extended Revolving Commitments and, together with the
Extended Revolving Commitments and Extended Revolving Loans, constituting a
single revolving facility under the Amended Credit Agreement, and (iii) the
Credit Agreement be amended to make certain other changes as more fully set
forth herein.

 

D.                                          Each Revolving Lender holding
Revolving Loans under the Existing Revolving Facility (the “Existing Revolving
Loans”) or Existing Revolving Commitments that executes and delivers a
signature  page to this Fourth Amendment in the capacity of an “Exchanging
Revolving Lender” (each, an “Exchanging Revolving Lender”) will, by the fact of
such execution and delivery, be deemed (i) to have irrevocably agreed to the
terms of this Fourth Amendment  and the Amended Credit Agreement, (ii) to have
agreed to exchange (as defined

 

--------------------------------------------------------------------------------



 

below) all (or such lesser amount as set forth on its signature page hereto) of
its Existing Revolving Commitments with commitments to make Extended Revolving
Loans in an equal principal amount (all Existing Revolving Commitments so
exchanged and extended, the “Exchanged Revolving Commitments”) and (iii) upon
the Amendment Effective Date, to have exchanged such amount of its Existing
Revolving Commitments with Extended Revolving Commitments in equal principal
amount, subject to the conditions set forth herein.

 

E.                                           Each Person that executes and
delivers a signature page to this Fourth Amendment in the capacity of an
“Additional Revolving Lender” (each, an “Additional Revolving Lender” and all
Additional Revolving Lenders, together with all Exchanging Revolving Lenders,
collectively, the “Extending Revolving Lenders”) will be deemed (i) to have
irrevocably agreed to the terms of this Fourth Amendment and the Amended Credit
Agreement, (ii) to have committed to make Extended Revolving Commitments
(including, for the avoidance of doubt, New Revolving Commitments) to the
Borrower on the Amendment Effective Date (the “Additional Revolving
Commitments”) in the amount notified to such Additional Revolving Lender by the
Administrative Agent (but in no event greater than the amount such Additional
Revolving Lender committed to make as Extended Revolving Commitments) and
(iii) upon the Amendment Effective Date, made such Extended Revolving
Commitments to the Borrower, subject to the conditions set forth herein (the
making of such Additional Revolving Commitments, together with the exchange of
Exchanged Revolving Commitments with Extended Revolving Commitments, the
“Revolving Facility Exchange”).

 

F.                                            The Borrower will, on the
Amendment Effective Date, (i) repay in full all outstanding Existing Revolving
Loans, if any, with the proceeds of Revolving Loans made under the Amended
Credit Agreement, which prepayment will be accompanied by accrued interest on
such Existing Revolving Loans being prepaid and (ii) terminate all Existing
Revolving Commitments of Exchanging Revolving Lenders.

 

G.                                          Each Letter of Credit that is
outstanding under the Credit Agreement immediately prior to the Amendment
Effective Date and listed on Schedule 2.23(a) of the Amended Credit Agreement
(each such Letter of Credit, an “Existing Letter of Credit”) shall be deemed to
be outstanding under the Amended Credit Agreement as of the Amendment Effective
Date.

 

H.                                         The Swingline Lender and each Issuing
Bank that executes and delivers a signature page to this Fourth Amendment in its
capacity as such will be deemed upon the Amendment Effective Date to have
irrevocably agreed to the terms of this Fourth Amendment and the Amended Credit
Agreement.

 

I.                                              The Borrower will, immediately
prior to or substantially concurrently with the Amendment Effective Date, 
prepay in full all Term Loans and New Term Loans outstanding immediately prior
to the Amendment Effective Date, which prepayment will be accompanied by accrued
interest on such outstanding Term Loans and New Term Loans being prepaid
(collectively, the “Fourth Amendment Term Loan Prepayment”).

 

J.                                              By executing and delivering a
signature page to this Fourth Amendment, each of the Administrative Agent and
the Collateral Agent will be deemed upon the Amendment

 

2

--------------------------------------------------------------------------------



 

Effective Date to have irrevocably agreed to the terms of this Fourth Amendment
and the Amended Credit Agreement.

 

K.                                          To accomplish the foregoing (i) the
Borrower, the Administrative Agent, the Collateral Agent, the Swingline Lender,
each Issuing Bank whose signature page appears below, the Lenders whose
signature pages appear below and the Exchanging Revolving Lenders, are willing
to amend the Credit Agreement as set forth herein, (ii) the Exchanging Revolving
Lenders are willing to exchange all (or such lesser amount as set forth on their
respective signature pages hereto) of their Existing Revolving Commitments with
Extended Revolving Commitments, and (iii) the Additional Revolving Lenders are
willing to make Extended Revolving Commitments to the Borrower on the Amendment
Effective Date on the terms and subject to the conditions set forth herein and
in the Amended Credit Agreement.

 

L.                                           The amendment of the Credit
Agreement as set forth below,  is subject to the satisfaction of the conditions
precedent to effectiveness referred to herein and shall become effective as
provided herein.

 

NOW, THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto agree as follows:

 

ARTICLE I

 

AMENDMENT OF CREDIT AGREEMENT

 

Subject to the satisfaction of the conditions set forth in Section 4.1 hereof,
effective as of the Amendment Effective Date:

 

SECTION 1.1                                        Fourth Amendment to Credit
Agreement.  The Borrower, the Administrative Agent, the Collateral Agent, each
Issuing Bank whose signature page appears below, the Swingline Lender, the
Required Lenders (after giving effect to the Fourth Amendment Term Loan
Prepayment), the Exchanging Revolving Lenders and the Additional Revolving
Lenders agree that on the Amendment Effective Date, the Credit Agreement shall
hereby be amended to delete the stricken text (indicated textually in the same
manner as the following example: stricken text) and to add the double-underlined
text (indicated textually in the same manner as the following example:
double-underlined text), as set forth in the Credit Agreement attached as
Exhibit A (the “Amended Credit Agreement”).

 

ARTICLE II

 

REVOLVING LENDERS; ISSUING BANKS; EXTENDED REVOLVING LOANS, LETTER OF CREDIT;
ADMINISTRATIVE AGENT AUTHORIZATION

 

SECTION 2.1                                        Extending Revolving Lenders. 
Subject to the terms and conditions set forth herein and in the Credit
Agreement:

 

3

--------------------------------------------------------------------------------



 

(a)                                 each Exchanging Revolving Lender irrevocably
(w) agrees to the terms of this Fourth Amendment and the Amended Credit
Agreement, (x) agrees to exchange (as set forth on its signature page hereto)
all (or such lesser amount as set forth on its signature page hereto) of its
Existing Revolving Commitments with Extended Revolving Commitments in an equal
principal amount,  (y) upon the Amendment Effective Date, shall exchange (as set
forth on its signature page hereto) all (or such lesser amount as set forth on
its signature page hereto) of its Existing Revolving Commitments with Extended
Revolving Commitments in an equal principal amount and (z) agrees that except as
otherwise provided in Section 4.1(f) (f) and Section 4.2, the requirements of
Section 9.17 of the Credit Agreement shall not apply in connection with the
extension and increased contemplated hereby; and

 

(b)                                 each Additional Revolving Lender irrevocably
(w) agrees to the terms of this Fourth Amendment and the Amended Credit
Agreement, (x) commits to make Extended Revolving Commitments in the amount
notified to such Additional Revolving Lender by the Administrative Agent (but in
no event greater than the amount such Additional Revolving Lender committed to
make as Extended Revolving Commitments), (y) upon the Amendment Effective Date,
shall make Extended Revolving Commitments to the Borrower; and (z) agrees that
except as otherwise provided in Section 4.1(f) (f) and Section 4.2, the
requirements of Section 9.17 of the Credit Agreement shall not apply in
connection with the extension and increased contemplated hereby.

 

For purposes of this Fourth Amendment, “exchange” shall mean convert and
continue.

 

SECTION 2.2                                        Issuing Banks and Swingline
Lender.  Subject to the terms and conditions set forth herein and in the Credit
Agreement, each Issuing Bank whose signature page appears below and the
Swingline Lender irrevocably agrees to the terms of this Fourth Amendment and
the Amended Credit Agreement.

 

SECTION 2.3                                        Extended Revolving
Commitments.

 

(a)                                 On the Amendment Effective Date, all
Existing Revolving Commitments of each Revolving Lender that has consented to
this Fourth Amendment shall be hereby automatically and irrevocably terminated
(it being understood that all (or such lesser amount as set forth on the
applicable signature pages hereto) of such Existing Revolving Commitments shall
be automatically replaced with Extended Revolving Commitments). If, on the
Amendment Effective Date, there are any Existing Revolving Loans outstanding,
such Existing Revolving Loans shall, on the Amendment Effective Date, be prepaid
to the Lenders thereof from the proceeds of Revolving Loans made under the
Amended Credit Agreement, which prepayment will be accompanied by accrued
interest on such Existing Revolving Loans being prepaid and any costs incurred
by any Lender in accordance with Section 2.16 of the Credit Agreement, subject
to clause (c) below.

 

(b)                                 The commitments of the Additional Revolving
Lenders and the undertakings of the Exchanging Revolving Lenders are several and
no such Extending Revolving Lender will be responsible for any other Extending
Revolving Lender’s failure to make, acquire or exchange Extended Revolving Loans
or Extended Revolving Commitments, as applicable.

 

4

--------------------------------------------------------------------------------



 

(c)                                  Each Exchanging Revolving Lender hereby
waives any breakage loss or expenses due and payable to it by the Borrower
pursuant to Section 2.16 of the Credit Agreement with respect to the prepayment
of its Existing Revolving Loans as contemplated by this Fourth Amendment on a
date other than the last day of the Interest Period relating to such Existing
Revolving Loans.

 

(d)                                 Extended Revolving Loans made on the
Amendment Effective Date, if any, shall initially be Eurodollar Revolving Loans,
with an Interest Period commencing on the Amendment Effective Date and ending on
the date specified by the Borrower in the applicable Borrowing Request delivered
by it pursuant to Section 4.1(k) (k) below.

 

(e)                                  Each Additional Revolving Lender
acknowledges and agrees that, as of the Amendment Effective Date, it shall be a
“Lender” and a “Revolving Lender” under, and for all purposes of, the Amended
Credit Agreement and the other Loan Documents, and shall be subject to and bound
by the terms thereof, and shall perform all the obligations of and shall have
all rights of a Lender thereunder.

 

(f)                                   Each Additional Revolving Lender
represents and warrants that:

 

(i)                                     it is sophisticated with respect to
decisions to provide assets of the type represented by the Extended Revolving
Commitments and either it, or the Person exercising discretion in making its
decision to provide the Extended Revolving Commitments, is experienced in
providing assets of such type; and

 

(ii)                                  it has received a copy of the Credit
Agreement, and has received or has been accorded the opportunity to receive
copies of the most recent financial statements delivered pursuant to
Section 5.04 thereof, as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Fourth Amendment and to provide Extended Revolving Commitments.

 

SECTION 2.4                                        Letters of Credit. 
Notwithstanding anything in the Credit Agreement to the contrary, any Letter of
Credit outstanding on the Amendment Effective Date shall be deemed to be
outstanding under the Amended Credit Agreement as of the Amendment Effective
Date, and the Revolving L/C Exposure and participations in such Letters of
Credit shall be reallocated among the Revolving Lenders under the Amended Credit
Agreement in accordance with their respective Pro Rata Percentages as of the
Amendment Effective Date.

 

SECTION 2.5                                        Administrative Agent
Authorization.  The Borrower, the Collateral Agent, the Swingline Lender, each
Issuing Bank whose signature page appears below and the Lenders whose signatures
appear below authorize the Administrative Agent to (i) determine all amounts,
percentages and other information with respect to the Commitments and Loans of
each Lender, which amounts, percentages and other information may be determined
only upon receipt by the Administrative Agent of the signature pages of all
Lenders whose signatures appear below and (ii) enter and complete all such
amounts, percentages and other information in the Amended Credit Agreement, as
appropriate. The Administrative Agent’s determination and entry and completion
shall be conclusive and shall be conclusive evidence of the existence, amounts,
percentages and other information with respect to the obligations of the
Borrower under the

 

5

--------------------------------------------------------------------------------



 

Amended Credit Agreement, in each case, absent clearly demonstrable error.  For
the avoidance of doubt, the provisions of Article VIII and Section 9.05 of each
of the Credit Agreement and the Amended Credit Agreement shall apply to any
determination, entry or completion made by the Administrative Agent pursuant to
this Section 2.5.

 

SECTION 2.6                                        Notice of Prepayment. The
parties hereto agree that, notwithstanding anything to the contrary set forth
herein or the Credit Agreement, the Borrower shall be deemed to have delivered
(and the Administrative Agent and Lenders party hereto acknowledge receipt of)
any notice of prepayment required pursuant to Section 2.12 of the Amended Credit
Agreement in connection with the exchange of the Existing Revolving Loans
contemplated herein.

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES.

 

SECTION 3.1                                        To induce the other parties
hereto to enter into this Fourth Amendment, the Borrower and each Subsidiary
Guarantor represents and warrants to each of the Lenders, the Administrative
Agent, the Collateral Agent, the Swingline Lender and each Issuing Bank that, as
of the Amendment Effective Date:

 

(a)  The Borrower and each Subsidiary Guarantor has all requisite power and
authority, and the legal right, to enter into this Fourth Amendment and the
Amended Credit Agreement, and to carry out the transactions contemplated by, and
perform its obligations under, this Fourth Amendment, the Amended Credit
Agreement and the other Loan Documents.

 

(b)  Each of this Fourth Amendment and the Amended Credit Agreement (i) has been
duly authorized, executed and delivered by the Borrower and, with respect to
this Fourth Amendment only, each Subsidiary Guarantor, (ii) constitutes the
Borrower’s and, with respect to this Fourth Amendment only, each Subsidiary
Guarantor’s legal, valid and binding obligation, enforceable against it in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent transfer or other laws now or hereafter
in effect affecting creditors’ rights generally and (including with respect to
specific performance) subject to general principles of equity, regardless of
whether considered in a proceeding in equity or at law and to the discretion of
the court before which any proceeding therefor may be brought, (iii) will not
violate (A) any applicable provision of any material law, statute, rule or
regulation, or of the certificate or articles of incorporation or other
constitutive documents or by-laws of the Borrower or any Subsidiary Guarantor,
(B) any order of any Governmental Authority or arbitrator or (C) after giving
effect to the transactions contemplated by this Fourth Amendment, any provision
of any indenture or any material agreement or other material instrument to which
the Borrower or any Subsidiary Guarantor is a party or by which any of them or
any of their property is or may be bound, (iv) after giving effect to the
transactions contemplated by this Fourth Amendment, will not be in conflict
with, result in a breach of or constitute (alone or with notice or lapse of time
or both) a default under, or give rise to any right to accelerate or to require
the prepayment, repurchase or redemption of any obligation under any such
indenture or material agreement or other material

 

6

--------------------------------------------------------------------------------



 

instrument and (v) will not result in the creation or imposition of any Lien
upon or with respect to any property or assets now owned or hereafter acquired
by the Borrower or any other Loan Party (other than Liens created under the
Security Documents).

 

(c)  No action, consent or approval of, registration or filing with, notice to,
or any other action by, any Governmental Authority is or will be required in
connection with this Fourth Amendment or the Amended Credit Agreement, except
for (i) the filing of UCC financing statements and filings with the United
States Patent and Trademark Office and the United States Copyright Office,
(ii) recordation of modifications of the Mortgages, if any, (iii) actions
specifically described in Section 3.19 of the Credit Agreement or any of the
Security Documents, if any, (iv) any immaterial actions, consents, approvals,
registrations or filings or (v) such as have been made or obtained and are in
full force and effect.

 

(d)  The representations and warranties set forth in the Amended Credit
Agreement and each other Loan Document are true and correct in all material
respects on and as of the Amendment Effective Date, with the same effect as
though made on and as of such date, except to the extent such representations
and warranties expressly relate to an earlier date, in which case such
representations and warranties were true and correct in all material respects on
and as of such earlier date; provided that, in each case, such materiality
qualifier is not applicable to any representations and warranties that already
are qualified or modified by materiality (or Material Adverse Effect) in the
text thereof.

 

ARTICLE IV

 

CONDITIONS TO EFFECTIVENESS OF THIS FOURTH AMENDMENT; CONDITIONS SUBSEQUENT.

 

SECTION 4.1                                        This Fourth Amendment shall
become effective on the date (the “Amendment Effective Date”) on which each of
the following conditions has been satisfied:

 

(a)  The Administrative Agent shall have received duly executed and delivered
counterparts of this Fourth Amendment that, when taken together, bear the
signatures of the Borrower, the Collateral Agent, the Swingline Lender, each
Issuing Bank that is also an Exchanging Revolving Lender or an Additional
Revolving Lender, all Subsidiary Guarantors and the Required Lenders (after
giving effect to the Fourth Amendment Term Loan Prepayment), and the aggregate
principal amount of the Extended Revolving Commitments shall equal at least
$2,600,000,000;

 

(b)  Each of (i) the representations and warranties set forth in Article III
herein shall be true and correct in all material respects on and as of the
Amendment Effective Date, with the same effect as though made on and as of such
date, except to the extent such representations and warranties expressly relate
to an earlier date, in which case such representations and warranties shall have
been true and correct in all material respects on and as of such earlier date;
provided that, in each case, such materiality qualifier shall not be applicable
to any representations and warranties that already are qualified or modified by
materiality (or Material Adverse Effect) in the text thereof, and (ii) the
conditions in Section

 

7

--------------------------------------------------------------------------------



 

4.01(c) and 4.01(d) of the Amended Credit Agreement shall have been satisfied or
waived in accordance with the terms of the Amended Credit Agreement;

 

(c)  The Borrower and its Subsidiaries shall be in pro forma compliance with
each of the covenants set forth in Section 6.11 and 6.12 of the Credit Agreement
as of the last day of the most recently ended fiscal quarter for which financial
statements are required to be delivered pursuant to Section 5.04(a) and
5.04(b) of the Credit Agreement immediately after giving effect to the Revolving
Facility Exchange;

 

(d)  The Administrative Agent shall have received a certificate, dated as of the
Amendment Effective Date, duly executed by a Financial Officer of the Borrower,
confirming compliance with the conditions precedent set forth in Section 4.1(b) 
 above and Section 4.1(c)  above;

 

(e)  The Administrative Agent shall have received (1) a certificate as to the
good standing of each Loan Party as of a recent date, from the Secretary of
State of the state of its organization; (2) a certificate of the Secretary or
Assistant Secretary of each Loan Party dated as of the Amendment Effective Date
and certifying (A) that the by-laws or other similar governing documents, as
applicable, of such Loan Party have not been amended or changed since the Third
Amendment Effective Date other than those changes attached to such certificate,
(B) that attached thereto is a true and complete copy of resolutions duly
adopted by the Board of Directors or other similar governing body, as
applicable, of such Loan Party authorizing the execution, delivery and
performance of the Fourth Amendment and that such resolutions have not been
modified, rescinded or amended and are in full force and effect, (C) that the
certificate or articles of incorporation or other formation documents of such
Loan Party have not been amended since the Third Amendment Effective Date, other
than such changes attached to such certificate and (D) as to the incumbency and
specimen signature of each officer executing the Fourth Amendment or any other
document delivered in connection herewith on behalf of such Loan Party; and
(3) a certificate of another officer as to the incumbency and specimen signature
of the Secretary or Assistant Secretary executing the certificate pursuant to
clause (2) above;

 

(f)  The Loan Parties shall have satisfied the requirements set forth in
Section 9.17(d) of the Amended Credit Agreement;

 

(g)  The Administrative Agent shall have received (A) and be reasonably
satisfied (solely with respect to the absence of any Liens that are not
Permitted Liens) with the results of a recent Lien and judgment search in each
jurisdiction of organization with respect to the Borrower and the Subsidiary
Guarantors, (B) any UCC financing statements with respect to the Loan Parties
and Collateral in appropriate form for filing under the UCC deemed by the
Administrative Agent or the Collateral Agent reasonably necessary or desirable
for the continued validity, enforceability and perfection of the Liens on the
Collateral and (C) a completed perfection certificate in form reasonably
satisfactory to the Administrative Agent, dated as of the Amendment Effective
Date, executed by a duly authorized officer of each Loan Party;

 

8

--------------------------------------------------------------------------------



 

(h)  The Administrative Agent shall have received a solvency certificate, dated
as of the Amendment Effective Date, from a Financial Officer of the Borrower, in
form and substance reasonably satisfactory to the Arranger, supporting the
conclusions that after giving effect to the transactions contemplated by this
Fourth Amendment, the Borrower will not be insolvent or be rendered insolvent by
the Indebtedness incurred in connection therewith, or be left with unreasonably
small capital with which to engage in its businesses, or have incurred debts
beyond its ability to pay such debts as they mature;

 

(i)   The Administrative Agent shall have received, on behalf of itself, the
Lenders and the Issuing Banks, a favorable written opinion of Baker Botts
L.L.P., counsel for the Borrower and certain other Loan Parties (1) in form and
substance reasonably satisfactory to the Administrative Agent, (2) dated the
Amendment Effective Date, (3) addressed to the Administrative Agent, the
Collateral Agent, the Issuing Banks and the Lenders and (4) covering such
matters relating to this Fourth Amendment and the transactions contemplated
hereby as the Administrative Agent shall reasonably request and which are
customary for transactions of the type contemplated herein;

 

(j)  If, on the Amendment Effective Date, there are any Existing Revolving Loans
outstanding, the Borrower shall apply the aggregate proceeds of Revolving Loans
made on the Amendment Effective Date to prepay in full the principal amount of
all Existing Revolving Loans, together with all accrued and unpaid interest and
premiums thereon and all amounts due under Section 2.3(a) hereunder (subject to
Section 2.3(c));

 

(k)  The Borrower shall have delivered a Borrowing Request one Business Day
prior to the Amendment Effective Date;

 

(l)  The Administrative Agent shall have received all documentation and other
information required by bank regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including the Patriot
Act, that has been requested by the Administrative Agent or any Revolving Lender
at least three Business Days prior to the Amendment Effective Date;

 

(m)  The Arranger, the Sustainability Structuring Agent and the Administrative
Agent shall have received all fees and other amounts due and payable on or prior
to the Amendment Effective Date, including, to the extent invoiced,
reimbursement or other payment of all out-of-pocket expenses required to be
reimbursed or paid by the Borrower hereunder or under any other Loan Document or
other agreement with the Borrower relating to the Transactions;

 

(n)  Immediately prior to or substantially concurrently with the Amendment
Effective Date, the Fourth Amendment Term Loan Prepayment shall have been or
shall be consummated, and all the Term Commitments then existing under the
Credit Agreement shall have been or shall be terminated; and

 

(o)  The Administrative Agent shall have received a certificate, dated as of the
Amendment Effective Date, duly executed by a Financial Officer of the Borrower,
attaching a true and correct copy of the 2018 Baseline Sustainability Report (as
defined in the Amended

 

9

--------------------------------------------------------------------------------



 

Credit Agreement) and an opinion of the KPI Metric Auditor (as defined in the
Amended Credit Agreement) relating thereto, in each case, in form and substance
reasonably satisfactory to the Extending Revolving Lenders.

 

SECTION 4.2                                        Within 90 days after the
Amendment Effective Date (or such longer period as the Administrative Agent may
agree in its reasonable discretion), the Borrower shall cause to be delivered to
the Administrative Agent and the Collateral Trustee:

 

(a)                                 amendments to each of the Mortgages existing
on the Amendment Effective Date (after giving effect to any release effected in
accordance with the Credit Agreement on or prior to the Amendment Effective
Date), in each case in proper form for recording in the relevant jurisdiction
and in a  form reasonably satisfactory to the Administrative Agent and/or the
Collateral Trustee, together with such title endorsements or other evidence
reasonably satisfactory to the Administrative Agent and/or the Collateral
Trustee (A) insuring the continuing priority of the Lien of the Mortgage as
security for the Indebtedness has not changed and (B) confirming and/or insuring
that (I) since the immediately prior incurrence of additional Indebtedness under
the Credit Agreement, there has been no change in the condition of title and
(II) there are no intervening liens or encumbrances which may then or thereafter
take priority over the Lien of the Mortgage, other than the Permitted Liens
(without adding any additional exclusions or exceptions to coverage), together
with (x) such owner’s title affidavits as may be reasonably required by the
title insurer in substantially the form previously accepted by the title insurer
with respect to such Mortgages, including therein any so-called “no-change”
survey affidavit (to the extent such affidavit may be given) and (y) any
documents reasonably required in connection with the recording of such mortgage
amendments and issuance of the endorsements; and

 

(b)                                 customary legal opinions relating to the
amendments to the Mortgages described above, which opinions shall be in form and
substance, and from counsel, reasonably satisfactory to the Administrative
Agent, noting, however that opinions delivered in substantially the same form as
provided for the Mortgages existing prior to this Amendment, and by the same
counsel, shall be deemed acceptable.

 

ARTICLE V

 

EFFECT OF AMENDED CREDIT AGREEMENT.

 

SECTION 5.1                                        Except as expressly set forth
herein or in the Amended Credit Agreement, this Fourth Amendment and the Amended
Credit Agreement shall not by implication or otherwise limit, impair, constitute
a waiver of or otherwise affect the rights and remedies of the Lenders, the
Administrative Agent, the Collateral Agent or the Issuing Banks under the Credit
Agreement, the Amended Credit Agreement or any other Loan Document, and shall
not alter, modify, amend or in any way affect any of the terms, conditions,
obligations, covenants or agreements contained in the Credit Agreement or the
Amended Credit Agreement or any other provision of the Credit Agreement, the
Amended Credit Agreement or of any other Loan Document, all of which are
ratified and affirmed in all respects and shall continue in full force and
effect.  Nothing herein shall be deemed to entitle the Borrower, any Subsidiary
Guarantor or any other Person to a consent to, or a waiver, amendment,
modification or other change of, any

 

10

--------------------------------------------------------------------------------



 

of the terms, conditions, obligations, covenants or agreements contained in the
Credit Agreement, the Amended Credit Agreement or any other Loan Document in
similar or different circumstances.

 

SECTION 5.2                                        The parties hereto
acknowledge and agree that (i) this Fourth Amendment, the Amended Credit
Agreement, any other Loan Document or other document or instrument executed and
delivered in connection herewith do not constitute a novation, or termination of
the obligations of the Borrower and the Subsidiary Guarantors under the Credit
Agreement as in effect prior to the Amendment Effective Date (collectively, the
“Obligations”); (ii) such Obligations are in all respects continuing (as amended
by this Fourth Amendment) with only the terms thereof being modified to the
extent provided herein; and (iii) the Security Documents and the Liens and
security interests granted thereunder are in all respects continuing in full
force and effect.  Upon the satisfaction of the conditions precedent set forth
in Section 4.1 of this Fourth Amendment, the provisions of this Fourth Amendment
will become effective and binding upon, and enforceable against, the Borrower
and each of the Administrative Agent, the Collateral Agent, the Swingline
Lender, each Issuing Bank and the Lenders. Upon and after the execution of this
Fourth Amendment by each of the parties hereto, each reference in the Amended
Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of like
import referring to the Amended Credit Agreement, and each reference in the
other Loan Documents to “the Credit Agreement”, “thereunder”, “thereof” or words
of like import referring to the Credit Agreement, shall mean and be a reference
to the Amended Credit Agreement.

 

SECTION 5.3                                        This Fourth Amendment shall
constitute a Loan Document for all purposes under the Amended Credit Agreement
and a Security Document (as defined in the Collateral Trust Agreement) for all
purposes under the Collateral Trust Agreement, and shall be administered and
construed pursuant to the terms of the Amended Credit Agreement and the
Collateral Trust Agreement.

 

ARTICLE VI

 

MISCELLANEOUS

 

SECTION 6.1                                        Counterparts.  This Fourth
Amendment may be executed in counterparts (and by different parties hereto on
different counterparts), each of which shall constitute an original but all of
which when taken together shall constitute a single contract, and shall become
effective as provided in Article V.  Delivery of an executed signature page to
this Fourth Amendment by facsimile or other electronic transmission (including
“pdf”) shall be as effective as delivery of a manually signed counterpart of
this Fourth Amendment.

 

SECTION 6.2                                        Applicable Law; Notices;
Waiver of Jury Trial; Severability; Jurisdiction; Consent to Service of Process;
Waivers.  THIS FOURTH AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.  Sections 9.07, 9.11 and 9.15 of
the Amended Credit Agreement are hereby incorporated by reference herein,
mutatis mutandis.

 

11

--------------------------------------------------------------------------------



 

SECTION 6.3                                        Headings.  Headings used
herein are for convenience of reference only, are not part of this Fourth
Amendment and are not to affect the construction of, or to be taken into
consideration in interpreting, this Fourth Amendment.

 

[Signature pages follow]

 

12

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have caused this Fourth Amendment to be
duly executed by their respective officers as of the day and year first above
written.

 

 

NRG ENERGY, INC.

 

 

 

By:

/s/ Gaëtan C. Frotté

 

 

Name:

Gaëtan C. Frotté

 

 

Title:

Senior Vice President & Treasurer

 

[Signature Page to Fourth Amendment]

 

--------------------------------------------------------------------------------



 

 

GUARANTORS:

 

 

 

ACE ENERGY, INC.

 

ALLIED HOME WARRANTY GP LLC

 

ALLIED WARRANTY LLC

 

ARTHUR KILL POWER LLC

 

ASTORIA GAS TURBINE POWER LLC

 

BIDURENERGY, INC.

 

CABRILLO POWER I LLC

 

CABRILLO POWER II LLC

 

CARBON MANAGEMENT SOLUTIONS LLC

 

CIRRO ENERGY SERVICES, INC.

 

CIRRO GROUP, INC.

 

CONNECTICUT JET POWER LLC

 

DEVON POWER LLC

 

DUNKIRK POWER LLC

 

EASTERN SIERRA ENERGY COMPANY LLC

 

EL SEGUNDO POWER, LLC

 

EL SEGUNDO POWER II, LLC

 

ENERGY CHOICE SOLUTIONS LLC

 

ENERGY PLUS HOLDINGS LLC

 

ENERGY PLUS NATURAL GAS LLC

 

EVERYTHING ENERGY LLC

 

FORWARD HOME SECURITY, LLC

 

GCP FUNDING COMPANY, LLC

 

GREEN MOUNTAIN ENERGY COMPANY

 

GREGORY PARTNERS, LLC

 

GREGORY POWER PARTNERS LLC

 

HUNTLEY POWER LLC

 

INDEPENDENCE ENERGY ALLIANCE LLC

 

INDEPENDENCE ENERGY GROUP LLC

 

INDEPENDENCE ENERGY NATURAL GAS LLC

 

INDIAN RIVER OPERATIONS INC.

 

INDIAN RIVER POWER LLC

 

MERIDEN GAS TURBINES LLC

 

MIDDLETOWN POWER LLC

 

 

By:

/s/ Gaëtan C. Frotté

 

 

Name:

Gaëtan C. Frotté

 

 

Title:

Treasurer

 

[Signature Page to Fourth Amendment]

 

--------------------------------------------------------------------------------



 

 

MONTVILLE POWER LLC

 

NEO CORPORATION

 

NEW GENCO GP, LLC

 

NORWALK POWER LLC

 

NRG ADVISORY SERVICES LLC

 

NRG AFFILIATE SERVICES INC.

 

NRG ARTHUR KILL OPERATIONS INC.

 

NRG ASTORIA GAS TURBINE OPERATIONS INC.

 

NRG BUSINESS SERVICES LLC

 

NRG CABRILLO POWER OPERATIONS INC.

 

NRG CALIFORNIA PEAKER OPERATIONS LLC

 

NRG CEDAR BAYOU DEVELOPMENT COMPANY, LLC

 

NRG CONNECTED HOME LLC

 

NRG CONNECTICUT AFFILIATE SERVICES INC.

 

NRG CURTAILMENT SOLUTIONS, INC.

 

NRG DEVELOPMENT COMPANY INC.

 

NRG DEVON OPERATIONS INC.

 

NRG DISPATCH SERVICES LLC

 

NRG DISTRIBUTED ENERGY RESOURCES HOLDINGS LLC

 

NRG DISTRIBUTED GENERATION PR LLC

 

NRG DUNKIRK OPERATIONS INC.

 

NRG ECOKAP HOLDINGS LLC

 

NRG EL SEGUNDO OPERATIONS INC.

 

NRG ENERGY LABOR SERVICES LLC

 

NRG ENERGY SERVICES GROUP LLC

 

NRG ENERGY SERVICES INTERNATIONAL INC.

 

NRG GENERATION HOLDINGS INC.

 

NRG GREENCO LLC

 

NRG HOME & BUSINESS SOLUTIONS LLC

 

NRG HOME SERVICES LLC

 

NRG HOME SOLUTIONS LLC

 

NRG HOME SOLUTIONS PRODUCT LLC

 

NRG HOMER CITY SERVICES LLC

 

NRG HQ DG LLC

 

NRG HUNTLEY OPERATIONS INC.

 

NRG IDENTITY PROTECT LLC

 

NRG ILION LP LLC

 

NRG INTERNATIONAL LLC

 

NRG MEXTRANS INC.

 

NRG MIDATLANTIC AFFILIATE SERVICES INC.

 

NRG MIDDLETOWN OPERATIONS INC.

 

NRG MONTVILLE OPERATIONS INC.

 

NRG NORTH CENTRAL OPERATIONS INC.

 

 

By:

/s/ Gaëtan C. Frotté

 

 

Name:

Gaëtan C. Frotté

 

 

Title:

Treasurer

 

[Signature Page to Fourth Amendment]

 

--------------------------------------------------------------------------------



 

 

NRG NORTHEAST AFFILIATE SERVICES INC.

 

NRG NORWALK HARBOR OPERATIONS INC.

 

NRG OSWEGO HARBOR POWER OPERATIONS INC.

 

NRG PACGEN INC.

 

NRG PORTABLE POWER LLC

 

NRG POWER MARKETING LLC

 

NRG RENTER’S PROTECTION LLC

 

NRG RETAIL LLC

 

NRG RETAIL NORTHEAST LLC

 

NRG ROCKFORD ACQUISITION LLC

 

NRG SAGUARO OPERATIONS INC.

 

NRG SECURITY LLC

 

NRG SERVICES CORPORATION

 

NRG SIMPLYSMART SOLUTIONS LLC

 

NRG SOUTH CENTRAL AFFILIATE SERVICES INC.

 

NRG TEXAS C&I SUPPLY LLC

 

NRG TEXAS GREGORY LLC

 

NRG TEXAS HOLDING INC.

 

NRG TEXAS LLC

 

NRG TEXAS POWER LLC

 

NRG WARRANTY SERVICES LLC

 

NRG WEST COAST LLC

 

NRG WESTERN AFFILIATE SERVICES INC.

 

O’BRIEN COGENERATION, INC. II

 

ONSITE ENERGY, INC.

 

OSWEGO HARBOR POWER LLC

 

RELIANT ENERGY NORTHEAST LLC

 

RELIANT ENERGY POWER SUPPLY, LLC

 

RELIANT ENERGY RETAIL HOLDINGS, LLC

 

RELIANT ENERGY RETAIL SERVICES, LLC

 

RERH HOLDINGS, LLC

 

SAGUARO POWER LLC

 

SOMERSET OPERATIONS INC.

 

SOMERSET POWER LLC

 

TEXAS GENCO GP, LLC

 

TEXAS GENCO HOLDINGS, INC.

 

TEXAS GENCO LP, LLC

 

US RETAILERS LLC

 

VIENNA OPERATIONS INC.

 

VIENNA POWER LLC

 

WCP (GENERATION) HOLDINGS LLC

 

WEST COAST POWER LLC

 

 

By:

/s/ Gaëtan C. Frotté

 

 

Name:

Gaëtan C. Frotté

 

 

Title:

Treasurer

 

[Signature Page to Fourth Amendment]

 

--------------------------------------------------------------------------------



 

 

ENERGY ALTERNATIVES WHOLESALE, LLC

 

NRG OPERATING SERVICES, INC.

 

NRG SOUTH CENTRAL OPERATIONS INC.

 

 

 

By:

/s/ David Callen

 

 

Name:

David Callen

 

 

Title:

Vice President

 

 

 

NRG CONSTRUCTION LLC

 

NRG ENERGY SERVICES LLC

 

NRG MAINTENANCE SERVICES LLC

 

NRG RELIABILITY SOLUTIONS LLC

 

 

 

By:

/s/ Rachel Smith

 

 

Name:

Rachel Smith

 

 

Title:

Treasurer

 

 

 

ENERGY PROTECTION INSURANCE COMPANY

 

 

 

By:

/s/ David Callen

 

 

Name:

David Callen

 

 

Title:

Vice President

 

 

 

NRG ILION LIMITED PARTNERSHIP

 

 

 

By:

NRG Rockford Acquisition LLC, its General Partner

 

 

 

 

By:

/s/ Gaëtan C. Frotté

 

 

Name:

Gaëtan Frotté

 

 

Title:

Treasurer

 

 

 

NRG SOUTH TEXAS LP

 

 

 

By:

Texas Genco GP, LLC, its General Partner

 

 

 

 

By:

/s/ Gaëtan C. Frotté

 

 

Name:

Gaëtan Frotté

 

 

Title:

Treasurer

 

[Signature Page to Fourth Amendment]

 

--------------------------------------------------------------------------------



 

 

TEXAS GENCO SERVICES, LP

 

 

 

By: New Genco GP, LLC, its General Partner

 

 

 

 

By:

/s/ Gaëtan C. Frotté

 

 

Name:

Gaëtan Frotté

 

 

Title:

Treasurer

 

[Signature Page to Fourth Amendment]

 

--------------------------------------------------------------------------------



 

ACKNOWLEDGED AND ACCEPTED BY:

 

 

 

CITICORP NORTH AMERICA, INC., as Administrative Agent and Collateral Agent

 

 

 

By:

/s/ Amit Vasani

 

 

Name:

Amit Vasani

 

 

Title:

Vice President

 

 

 

CITIBANK, N.A., as an Issuing Bank and Swingline Lender

 

 

 

By:

/s/ Amit Vasani

 

 

Name: 

Amit Vasani

 

 

Title:

Vice President

 

 

[Signature Page to Fourth Amendment]

 

--------------------------------------------------------------------------------



 

Bank of America, N.A.,

 

as an Issuing Bank

 

 

 

By:

/s/ Jennifer Cochrane

 

Name:

Jennifer Cochrane

 

Title:

Vice President

 

 

--------------------------------------------------------------------------------



 

Bank of Montreal, Chicago Branch,

 

as an Issuing Bank

 

 

 

By:

/s/ Paul Heikkila

 

Name:

Paul Heikkila

 

Title:

Director

 

 

--------------------------------------------------------------------------------



 

Barclays Bank PLC,

 

as an Issuing Bank

 

 

 

By:

/s/ Sydney G. Dennis

 

Name:

Sydney G. Dennis

 

Title:

Director

 

 

--------------------------------------------------------------------------------



 

BNP Paribas,

 

as an Issuing Bank

 

 

 

By:

/s/ Denis O’Meara

 

Name:

Denis O’Meara

 

Title:

Managing Director

 

 

 

 

By:

/s/ Ravina Advani

 

Name:

Ravina Advani

 

Title:

Managing Director

 

 

--------------------------------------------------------------------------------



 

Credit Suisse AG, Cayman Islands Branch,

 

as an Issuing Bank

 

 

 

By:

/s/ Mikhail Faybusovich

 

Name:

Mikhail Faybusovich

 

Title:

Authorized Signatory

 

 

 

 

By:

/s/ Christopher Zybrick

 

Name:

Christopher Zybrick

 

Title:

Authorized Signatory

 

 

--------------------------------------------------------------------------------



 

Deutsche Bank AG New York Branch,

 

as an Issuing Bank

 

 

 

By:

/s/ Yumi Okabe

 

Name:

Yumi Okabe

 

Title:

Vice President

 

 

 

 

By:

/s/ Maria Guinchard

 

Name:

Maria Guinchard

 

Title:

Director

 

 

--------------------------------------------------------------------------------



 

JPMorgan Chase Bank, N.A.,

 

as an Issuing Bank

 

 

 

By:

/s/ Juan J. Javellana

 

Name:

Juan J. Javellana

 

Title:

Executive Director

 

 

--------------------------------------------------------------------------------



 

Morgan Stanley Bank, N.A.,

 

as an Issuing Bank

 

 

 

By:

/s/ Michael King

 

Name:

Michael King

 

Title:

Authorized Signatory

 

 

--------------------------------------------------------------------------------



 

Natixis, New York Branch,

 

as an Issuing Bank

 

 

 

By:

/s/ Ronald Lee

 

Name:

Ronald Lee

 

Title:

Director

 

 

 

 

By:

/s/ Hanane Hablal

 

Name:

Hanane Hablal

 

Title:

Associate

 

 

--------------------------------------------------------------------------------



 

EXHIBIT A

 

AMENDED CREDIT AGREEMENT

 

[Please see attached.]

 

--------------------------------------------------------------------------------